2022 IL 127683



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 127683)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                          JOHN T. McKOWN, Appellant.


                             Opinion filed November 28, 2022.



        CHIEF JUSTICE THEIS delivered the judgment of the court, with opinion.

        Justices Anne M. Burke, Neville, Michael J. Burke, Overstreet, and Carter
     concurred in the judgment and opinion.

        Justice Holder White took no part in the decision.



                                         OPINION

¶1       The questions presented in this appeal are (1) whether pictures of young
     children that defendant modified to depict sexual conduct constitute child
     pornography under section 11-20.1 of the Criminal Code of 2012 (Code) (720 ILCS
     5/11-20.1 (West 2016)), (2) if so, whether section 11-20.1 of the Code is consistent
     with the first amendment to the United States Constitution (U.S. Const., amend. I),
     and (3) whether sufficient corroboration existed to satisfy the corpus delicti rule as
     to defendant’s convictions for various sexual offenses. Answering all questions in
     the affirmative, we affirm the appellate court’s judgment. 2021 IL App (4th)
     190660.


¶2                                    BACKGROUND

¶3       Based on allegations that he sexually abused his grandson, J.M., the State
     charged defendant John T. McKown with three counts of predatory criminal sexual
     assault of a child (720 ILCS 5/11-1.40(a)(1) (West 2016)) and three counts of
     aggravated criminal sexual abuse (id. § 11-1.60(c)(1)(i)).

¶4       In count I, defendant was charged with predatory criminal sexual assault of a
     child for placing his penis in J.M.’s anus. In count II, defendant was charged with
     predatory criminal sexual assault of a child for placing his penis in J.M.’s mouth.
     In count III, defendant was charged with predatory criminal sexual assault of a child
     for placing an object in J.M.’s anus. In count IV, defendant was charged with
     aggravated criminal sexual abuse for placing J.M.’s hand on defendant’s penis. In
     count V, defendant was charged with aggravated criminal sexual abuse for
     transferring his semen onto J.M.’s buttocks. In count VI, defendant was charged
     with aggravated criminal sexual abuse for placing his hand on J.M.’s penis.

¶5       The State also charged defendant with one count of child pornography (id. § 11-
     20.1(a)(1)(ii)) for depicting or portraying a child whom he knew to be under the
     age of 13 where the child was actually or by simulation engaged in an act of sexual
     conduct that involved the child’s mouth and the sex organs of another person (count
     VII).

¶6       In April 2019, defendant’s bench trial began. J.M. was then 12 years old. He
     testified that, for several years up to 2017, he would regularly visit his father, his
     grandfather (defendant), and his grandmother at their home in Decatur, Illinois.
     According to J.M., defendant started sexually abusing him when he was roughly
     six years old. J.M. testified that defendant anally penetrated him on numerous
     occasions in the bathroom of defendant’s home. When defendant finished, he left a
     “sticky” substance on J.M.’s buttocks. J.M. also testified that defendant forced him




                                             -2-
       to perform oral sex and that defendant touched J.M.’s penis with his hand several
       times. J.M. denied having ever touched defendant’s penis.

¶7         J.M. testified that defendant told him not to tell anyone about the abuse or he
       would “beat [him] up” and otherwise harm J.M.’s family. According to J.M., the
       abuse last occurred in the summer of 2017, which was the last time that J.M. stayed
       at defendant’s home. He testified that he finally told family members about the
       abuse because he “was just tired of it.”

¶8        J.M. further testified that he kept his toys in the basement of defendant’s home.
       He reported that defendant had a “little area” in the basement. Once, when J.M.
       went into that area, he saw “pictures of *** cut out little girls with pictures of cutout
       penises in their mouths.”

¶9         J.M. acknowledged having been interviewed by someone at the Child
       Advocacy Center in December 2017 and in October 2018. On cross-examination,
       defense counsel elicited certain inconsistencies between J.M.’s testimony at trial
       and his statements during the two interviews. For instance, during the first interview
       in December 2017, J.M. stated that defendant had abused him in three different
       houses, whereas at trial, he testified that the abuse happened exclusively in one
       home. During the interview from October 2018, J.M. stated that his grandmother
       sexually assaulted him with defendant’s assistance. At trial, J.M. testified that only
       defendant abused him.

¶ 10      Detective Eric Matthews of the Decatur Police Department also testified. On
       January 15, 2018, Matthews went to defendant’s home to speak with him about
       J.M.’s allegations of abuse. According to Matthews, defendant initially denied
       them. Matthews testified that defendant gave him permission to search the home
       and directed him to an area of the basement that defendant referred to as his man
       cave. Defendant told Matthews that he watched pornography there.

¶ 11       When Matthews entered that part of the basement, he saw a “makeshift desk”
       with stacks of DVDs, magazines, and a mostly empty jar of Vaseline. Matthews
       testified that he also saw “multiple cutout pictures of young female children’s faces
       that had slits cut into the mouths and cutout images of male penises inserted into
       those slits.” According to Matthews, defendant informed him that he had been
       cutting out images of young girls’ faces and inserting penises into their mouths for




                                                 -3-
       years. Defendant further told Matthews that he had been sexually abused as a child
       and that he believed he needed counseling.

¶ 12       Matthews testified that, when he asked defendant how J.M. would have the
       information needed to make such allegations, defendant stated that J.M. had walked
       in on him a few times while he was masturbating. Upon Matthews’s request,
       defendant agreed to speak with him at the police station. Matthews drove defendant
       to the police station; he was neither handcuffed nor placed under arrest at that time.

¶ 13       The recording of defendant’s interview at the police station on January 15,
       2018, was played at trial. During the interview, defendant eventually told an officer
       that J.M. had walked into the basement while defendant was masturbating and
       grabbed defendant’s penis. According to defendant, J.M. may have gotten
       defendant’s semen on his hand. Defendant later admitted that he did not try to stop
       J.M. from touching him. Defendant claimed that, on another occasion, he taught
       J.M. how to masturbate. Additionally, defendant stated that he masturbated to the
       images of young girls—whose faces he cut from parenting magazines—roughly
       every two weeks.

¶ 14       Matthews testified that on January 24, 2018, defendant was arrested and
       brought back to the police station. Matthews interviewed defendant again, and a
       recording of the interview from January 24, 2018, was played at trial. At the outset,
       Matthews informed defendant of the charges against him and read him the Miranda
       warnings. See Miranda v. Arizona, 384 U.S. 436 (1966). Matthews then
       encouraged defendant to make a full disclosure of what happened. Defendant told
       him that the sexual contact with J.M. occurred in the basement of his home, not in
       the bathroom. Defendant stated that he placed his hand on J.M.’s penis to show him
       how to masturbate. Defendant also asserted that J.M. asked him about anal sex and
       then pulled his pants down and bent over. Defendant stated that he ran his penis
       “up and down” J.M.’s buttocks, and he acknowledged that his penis may have gone
       into J.M.’s anus.

¶ 15       On cross-examination, Matthews acknowledged that defendant’s recounting of
       events changed significantly from the first interview to the second interview.
       Matthews further acknowledged that he repeatedly suggested that defendant was
       not being honest during the two interviews. Yet, Matthews testified that defendant
       never appeared to be confused or in distress during the interviews. According to



                                               -4-
       Matthews, at various points during the interviews, he attempted to take a break only
       to have defendant call him back to continue the conversation. And Matthews
       testified on redirect examination that it was not uncommon for a defendant to
       change his story over time.

¶ 16       Defendant’s wife testified that she had never seen J.M. in the bathroom with
       defendant. J.M.’s father (defendant’s son) similarly testified that he had never seen
       defendant in the bathroom with J.M. According to J.M.’s father, defendant did not
       spend much one-on-one time with J.M.

¶ 17       The Macon County circuit court ultimately found that the State had proven
       defendant guilty beyond a reasonable doubt of predatory criminal sexual assault of
       a child (count I), two counts of aggravated criminal sexual abuse (counts IV and
       V), and unlawful possession of child pornography (count VII). 1 The court acquitted
       defendant of two counts of predatory criminal sexual assault of a child (counts II
       and III) and one count of aggravated criminal sexual abuse (count VI).

¶ 18       The trial court credited defense counsel for highlighting inconsistencies in
       J.M.’s testimony. The court stated that, if the State’s case were based solely on
       J.M.’s testimony, defendant may have found himself “in a much different position.”
       At the same time, the court had no doubt that “something bad” happened to J.M.
       The court explained that defendant’s uncoerced admissions “were obviously very
       important, if not critical, to the State’s case.” The court also determined that the
       physical evidence found in defendant’s basement corroborated defendant’s
       admission that he had “violated” J.M. On the child pornography count, the court
       noted that the images involved “actual children apparently cut out of parenting
       magazines” and that defendant had taped penises into their mouths. The court
       determined that the images constituted child pornography.

¶ 19       The trial court sentenced defendant to 15 years’ imprisonment for predatory
       criminal sexual assault of a child (count I), 5 years’ imprisonment for each count
       of aggravated criminal sexual abuse (counts IV and V), and 3 years’ imprisonment
       for child pornography (count VII). Defendant’s sentences on the latter counts ran


           1
            Although the State charged defendant with child pornography, the trial court sua sponte found
       him guilty of the lesser included offense of possessing child pornography.




                                                     -5-
       concurrently with one another but consecutively to count I, for a total of 20 years’
       imprisonment.

¶ 20       On appeal, defendant argued that his convictions for predatory criminal sexual
       assault of a child and aggravated criminal sexual abuse were obtained in violation
       of the corpus delicti rule and that the State’s evidence did not establish his guilt of
       those offenses beyond a reasonable doubt. 2021 IL App (4th) 190660, ¶ 35.
       Defendant also argued that the material he possessed could not constitutionally be
       deemed child pornography. Id. Thus, defendant asked the appellate court to reverse
       his convictions. Id.

¶ 21       The appellate court explained that the corpus delicti of an offense is simply the
       commission of a crime. Id. ¶ 38. “ ‘[A]long with the identity of the person who
       committed the offense, it is one of two propositions the State must prove beyond a
       reasonable doubt to obtain a valid conviction.’ ” Id. (quoting People v. Lara, 2012
       IL 112370, ¶ 17). “ ‘When a defendant’s confession is part of the corpus delicti
       proof, the State must also provide independent corroborating evidence.’ ” Id.
       (quoting Lara, 2012 IL 112370, ¶ 17).

¶ 22       The appellate court observed that, in count IV, the State charged defendant with
       aggravated criminal sexual abuse of J.M., asserting that defendant “ ‘had J.M. place
       his hand on the defendant’s penis for the purpose of sexual gratification.’ ” Id. ¶ 42.
       Yet, the only evidence that J.M. touched defendant’s penis came from defendant’s
       recorded statements to the police. Id. J.M. denied having touched defendant’s penis
       with his hand at trial, and J.M.’s recorded statements did not describe the sexual
       conduct alleged in count IV. Id. Thus, the appellate court ruled that defendant’s
       conviction for that offense violated the corpus delicti rule and must be reversed. Id.
       ¶ 46. The court upheld defendant’s convictions on counts I and V, finding that
       J.M.’s testimony corroborated defendant’s admissions to those acts.

¶ 23       With respect to his conviction for possessing child pornography, the appellate
       court noted the materials that defendant possessed involved images of real,
       identifiable children that were combined with images of penises to depict acts of
       oral penetration. Id. ¶ 67. The court determined that such materials fell within the
       coverage of section 11-20.1 of the Code, and it rejected defendant’s claim that such
       a ruling would violate the first amendment. Id.




                                                -6-
¶ 24       This court allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315
       (eff. Oct. 1, 2021).


¶ 25                                        ANALYSIS

¶ 26       We first consider whether images of young girls that defendant altered to depict
       sexual conduct are child pornography within the meaning of section 11-20.1 of the
       Code. Statutory interpretation presents a question of law that we review de novo.
       In re Julie M., 2021 IL 125768, ¶ 27. The fundamental rule of statutory
       interpretation is to ascertain and give effect to the legislature’s intent. Id. The best
       indicator of that intent is the statutory language, given its plain and ordinary
       meaning. Id. When the language of a statute is clear, courts may not depart from its
       terms or construe the statute other than by its plain language. People v. Grant, 2022
       IL 126824, ¶ 24.

¶ 27       The trial court found defendant guilty of unlawful possession of child
       pornography. A person violates section 11-20.1 of the Code if he knowingly
       possesses a “photograph or other similar visual reproduction *** of any child ***
       whom the person knows or reasonably should know to be under the age of 18,”
       “where such child is *** actually or by simulation engaged in *** sexual conduct
       involving *** the mouth *** of the child *** and the sex organs of another person.”
       720 ILCS 5/11-20.1(a)(1)(ii), (6) (West 2016). Here, defendant cut images of
       young girls from parenting magazines, cut slits into their mouths, and pasted
       pictures of erect penises into the slits. Thus, defendant possessed a visual
       reproduction of a child whom he knew to be under the age of 18 where the child
       was by simulation engaged in sexual conduct involving the child’s mouth and
       another person’s sex organ. As the trial and appellate courts correctly determined,
       defendant’s conduct fell within the statutory prohibition.


¶ 28                  Morphed Child Pornography and the First Amendment

¶ 29       We next address whether the first amendment to the United States Constitution
       permits such a prohibition. The constitutionality of a statute is a question of law
       that we review de novo. People v. Minnis, 2016 IL 119563, ¶ 21. Statutes are
       presumed to be constitutional; the party challenging the constitutionality of a statute




                                                -7-
       has the burden of clearly establishing its invalidity. Id. Where reasonably possible,
       a court must construe a statute to uphold its constitutionality. People v. Relerford,
       2017 IL 121094, ¶ 30.

¶ 30       In New York v. Ferber, 458 U.S. 747, 756 (1982), the United States Supreme
       Court resolved that states “are entitled to greater leeway in the regulation of
       pornographic depictions of children.” The statute at issue in Ferber prohibited the
       distribution of material depicting children engaged in sexual conduct. The Court
       found it “evident beyond the need for elaboration that a state’s interest in
       safeguarding the physical and psychological well-being of a minor is compelling.”
       (Internal quotation marks omitted.) Id. at 756-57. Crediting “[t]he legislative
       judgment, as well as the judgment found in the relevant literature,” the Court
       recognized that “the use of children as subjects of pornographic materials is harmful
       to the physiological, emotional, and mental health of the child.” Id. at 758.

¶ 31       The Court concluded that the “distribution of photographs and films depicting
       sexual activity by juveniles is intrinsically related to the sexual abuse of children.”
       Id. at 759. Further, the Court observed that the “value of permitting live
       performances and photographic reproductions of children engaged in lewd sexual
       conduct is exceedingly modest, if not de minimis.” Id. at 762. Accordingly, the
       Court held that the statute at issue did not violate the first amendment. Id. at 774.

¶ 32       “Given the gravity of the [s]tate’s interests in this context,” the Supreme Court
       also has held that a state “may constitutionally proscribe the possession and viewing
       of child pornography.” Osborne v. Ohio, 495 U.S. 103, 111 (1990). The Court
       observed that “materials produced by child pornographers permanently record the
       victim’s abuse” and that their “continued existence causes the child victims
       continuing harm by haunting the children in years to come.” Id. The Court
       determined that a “[s]tate’s ban on possession and viewing encourages the
       possessors of these materials to destroy them.” Id.

¶ 33       A state may not, however, “prohibit[ ] child pornography that does not depict
       an actual child.” Ashcroft v. Free Speech Coalition, 535 U.S. 234, 240 (2002). In
       Free Speech Coalition, the Child Pornography Prevention Act of 1996 (18 U.S.C.
       § 2251 et seq. (Supp. II 1994)) extended “the federal prohibition against child
       pornography to sexually explicit images that appear to depict minors but were
       produced without using any real children.” Free Speech Coalition, 535 U.S. at 239.



                                                -8-
       The Supreme Court found that that speech “record[ed] no crime and create[d] no
       victims by its production.” Id. at 250. The Court also determined that virtual child
       pornography, which was produced without using real children, was not
       “intrinsically related” to the sexual abuse of children, as were the materials in
       Ferber. (Internal quotation marks omitted.) Id. Concluding that the sections at issue
       suppressed a substantial amount of lawful speech, the Court held that they were
       unconstitutional. Id. at 258.

¶ 34       The Supreme Court observed that a separate section in that statute prohibited
       “a more common and lower tech means of creating virtual images, known as
       computer morphing.” Id. at 242. Morphing, the Court explained, occurred when
       pornographers altered “innocent pictures of real children so that the children appear
       to be engaged in sexual activity.” Id. “Although morphed images may fall within
       the definition of virtual child pornography,” the Court determined that “they
       implicate the interests of real children and are in that sense closer to the images in
       Ferber.” (Emphasis added.) Id. That said, because the respondents in Free Speech
       Coalition did not challenge that provision, the Court did not consider it. Id.

¶ 35       Returning to this case, the materials that defendant possessed did not reflect live
       performances of children engaged in sexual conduct, which distinguishes them
       from the materials in Ferber. At the same time, defendant’s materials involved real
       children whose images he modified to depict sexual conduct, which distinguishes
       them from the materials in Free Speech Coalition. Defendant’s “collages” fall into
       the category of morphed child pornography, which includes materials that are
       “created by altering a real child’s image to make it appear that the child is engaged
       in some type of sexual activity.” State v. Tooley, 114 Ohio St. 3d 366, 2007-Ohio-
       3698, 872 N.E.2d 894, ¶ 18.

¶ 36       This court joins many state and federal courts in holding that morphed child
       pornography is not protected by the first amendment. See, e.g., United States v.
       Mecham, 950 F.3d 257, 260 (5th Cir. 2020) (agreeing “with the majority view that
       morphed child pornography does not enjoy first amendment protection”); Doe v.
       Boland, 698 F.3d 877, 883 (6th Cir. 2012) (rejecting defendant’s first amendment
       challenge to morphed child pornography where “Jane Doe and Jane Roe are real
       children” whose “likenesses are identifiable in [defendant’s] images”); United
       States v. Hotaling, 634 F.3d 725, 730 (2d Cir. 2011) (“Sexually explicit images that




                                                -9-
       use the faces of actual minors are not protected expressive speech under the First
       Amendment.”); McFadden v. State, 67 So. 3d 169, 184 (Ala. Crim. App. 2010)
       (ruling that statutes “which criminalize the possession *** of collage or montage
       images of child pornography *** created without *** photographing actual sexual
       conduct on the part of an identifiable minor, but edited to appear as though the
       children are engaged in sexual conduct, do not violate the First Amendment”);
       Tooley, 2007-Ohio-3698, ¶ 24 (declining to extend Free Speech Coalition “to cover
       morphed child pornography when the United States Supreme Court did not do so”).

¶ 37       We recognize that, in Free Speech Coalition, the Supreme Court addressed
       virtual images of children that were altered so that the children appeared to be
       engaged in sexual activity. In this case, although the images were of real children
       with images of penises inserted into their mouths, defendant’s materials were
       handmade. Yet, the Court’s finding that morphed images “implicate the interests of
       real children” does not appear to have been driven by whether the images were
       computer generated. Free Speech Coalition, 535 U.S. at 242. Rather, it appears to
       have been driven by the psychological and other damage that may follow when real
       children’s images are used in depictions of sexual activity. Indeed, as various courts
       have observed, morphed images of a real child engaged in sexual conduct may
       cause various harms to that child. See, e.g., Mecham, 950 F.3d at 265 (“[M]orphed
       child pornography implicates the reputational and emotional harm to children that
       has long been a justification for excluding real child pornography from the first
       amendment.”); Boland, 698 F.3d at 881 (confirming that “morphed images may
       create many of the same reputational, emotional and privacy injuries as actual
       pornography”).

¶ 38       Citing United States v. Williams, 553 U.S. 285, 297 (2008), defendant argues
       that, to constitute child pornography, the materials must cause a reasonable viewer
       to believe that children engaged in sexual conduct on camera. Williams, however,
       did not reach that conclusion. At issue in Williams was a statute that, in part, made
       it unlawful to knowingly present any material that contained “ ‘a visual depiction
       of an actual minor engaging in sexually explicit conduct.’ ” Id. at 290 (quoting 18
       U.S.C. § 2252A(a)(3)(B) (Supp. V 2000)). “Sexually explicit conduct” was defined
       to include “ ‘actual or simulated *** sexual intercourse.’ ” Id. (quoting 18 U.S.C.
       § 2256(2)(A) (Supp. V 2000)). During its explication of certain statutory terms, the
       Supreme Court remarked that “ ‘simulated’ sexual intercourse is not sexual




                                               - 10 -
       intercourse that is merely suggested, but rather sexual intercourse that is explicitly
       portrayed, even though *** it may not actually have occurred. The portrayal must
       cause a reasonable viewer to believe that the actors actually engaged in that conduct
       on camera.” Id. at 297. Thus, the Supreme Court was not making a broad
       pronouncement on child pornography in general; it was only expounding upon a
       term in a particular statute.

¶ 39       Relying on Free Speech Coalition, defendant also argues that a child
       pornography statute is unconstitutionally overbroad when it is evident that no child
       was sexually abused to create the image. “The overbreadth doctrine prohibits the
       Government from banning unprotected speech if a substantial amount of protected
       speech is prohibited or chilled in the process.” Free Speech Coalition, 535 U.S. at
       255. The Supreme Court has “repeatedly emphasized that where a statute regulates
       expressive conduct, the scope of the statute does not render it unconstitutional
       unless its overbreadth is not only ‘real, but substantial as well, judged in relation to
       the statute’s plainly legitimate sweep.’ ” Osborne, 495 U.S. at 112 (quoting
       Broadrick v. Oklahoma, 413 U.S. 601, 615 (1973)); see also Ferber, 458 U.S. at
       771 (“The premise that a law should not be invalidated for overbreadth unless it
       reaches a substantial number of impermissible applications is hardly novel.”);
       Minnis, 2016 IL 119563, ¶ 44.

¶ 40       Section 11-20.1 of the Code, in part, makes it unlawful for a person to “with
       knowledge of the nature or content thereof, possess[ ] any film, videotape,
       photograph or other similar visual reproduction or depiction by computer of any
       child *** whom the person knows or reasonably should know to be under the age
       of 18” where the child is “actually or by simulation engaged in any act of sexual
       penetration or sexual conduct involving the sex organs of the child *** and the
       mouth, anus, or sex organs of another person” or “which involves the mouth ***
       of the child *** and the sex organs of another person.” 720 ILCS 5/11-
       20.1(a)(1)(ii), (6) (West 2016). Section 11-20.1 prohibits child pornography that
       involves real children, and such prohibitions are plainly constitutional. See Ferber,
       458 U.S. at 773 (concluding that New York’s child pornography statute was “the
       paradigmatic case of a state statute whose legitimate reach dwarfs its arguably
       impermissible applications”); People v. Alexander, 204 Ill. 2d 472, 486 (2003)
       (holding that, because section 11-20.1(a)(1), (6) prohibits making and possessing




                                                - 11 -
       sexually explicit depictions of any actual child under 18 years of age, the sections
       comport with Ferber).

¶ 41       Defendant’s contrary argument rests on his belief that morphed child
       pornography is protected speech. Yet, the Supreme Court has not held that it is.
       Indeed, in Free Speech Coalition, the Court asserted that morphed images, which
       did not record children engaging in live sex acts, implicated Ferber. And this court,
       along with numerous others, has held that morphed child pornography is not
       protected by the first amendment. See supra ¶ 36. In short, defendant has not clearly
       established that section 11-20.1 of the Code chills a substantial amount of protected
       speech, and thus, we reject his claim that the statute is overbroad.

¶ 42       Defendant further contends that upholding his conviction for possessing child
       pornography would contravene this court’s decision in Alexander, 204 Ill. 2d 472.
       Defendant is mistaken. In Alexander, the General Assembly had defined “child” in
       section 11-20.1(f)(7) of the child pornography statute to include a “ ‘film,
       videotape, photograph, or other similar visual medium *** that is, or appears to be,
       that of a person *** under the age of 18.’ ” (Emphasis in original.) Id. at 481
       (quoting 720 ILCS 5/11-20.1(f) (West Supp. 2001)). “Child” was also defined to
       include a “ ‘film, videotape, photograph, or other similar visual medium or
       reproduction *** that is advertised, *** described, or distributed in such a manner
       that conveys the impression that the film, videotape, photograph, or other similar
       visual medium or reproduction *** is of a person under the age of 18.’ ” (Emphasis
       in original.) Id. (quoting 720 ILCS 5/11-20.1(f) (West Supp. 2001)).

¶ 43       In Alexander, we observed that these definitions of “child” did not refer to
       identifiable children. Id. at 482-83. Rather, section 11-20.1(f)(7) went “beyond
       morphing to attack the same virtual and pandered child pornography” as did the
       provisions in Free Speech Coalition. Id. at 483. We therefore held that section 11-
       20.1(f)(7) was unconstitutional. Id. Here, by contrast, defendant possessed images
       of actual, identifiable children that he altered to depict sexual conduct. Alexander
       did not confront that issue, and the decision poses no impediment to upholding
       defendant’s conviction for possessing child pornography.




                                              - 12 -
¶ 44                                 The Corpus Delicti Rule

¶ 45       Defendant separately argues that the corpus delicti rule bars his convictions for
       predatory criminal sexual assault and aggravated criminal sexual abuse. “Proof of
       an offense requires proof of two concepts: first, that a crime occurred, or the corpus
       delicti, and second, that it was committed by the person charged.” (Internal
       quotation marks omitted.) People v. King, 2020 IL 123926, ¶ 53. The
       corpus delicti, or the commission of a crime, generally cannot be proven by a
       defendant’s admission, confession, or out-of-court statement alone. Lara, 2012 IL
       112370, ¶ 17. When a defendant’s confession is part of the corpus delicti proof, the
       State also must provide independent corroborating evidence. Id.

¶ 46       The corroboration requirement stems from a historical mistrust of extrajudicial
       confessions. People v. Sargent, 239 Ill. 2d 166, 183 (2010). Among the reasons
       cited for this mistrust are that (1) confessions are unreliable if they are coerced and,
       (2) for various psychological reasons, people confess to crimes that either never
       occurred or for which they are not legally responsible. Id. That said, the
       independent corroborating evidence need only tend to show the commission of a
       crime. Lara, 2012 IL 112370, ¶ 18. “It need not be so strong that it alone proves
       the commission of the charged offense beyond a reasonable doubt.” Id. This court
       has not demanded an exact match between the independent evidence and the details
       in the defendant’s confession; instead, we only require some consistency tending
       to confirm and strengthen the confession. Id. ¶ 42.

¶ 47       In this case, defendant was convicted of predatory criminal sexual assault of a
       child for placing his penis in J.M.’s anus. See 720 ILCS 5/11-1.40(a)(1) (West
       2016) (a person commits predatory criminal sexual assault of a child if he or she is
       17 years of age or older and “commits an act of contact *** between the sex organ
       or anus of one person and the part of the body of another for the purpose of sexual
       gratification or arousal of the victim or the accused” and “the victim is under 13
       years of age”). Defendant also was convicted of aggravated criminal sexual abuse
       for transferring his semen onto J.M.’s buttocks. See id. § 11-1.60(c)(1)(i) (“A
       person commits aggravated criminal sexual abuse if *** that person is 17 years of
       age or over and *** commits an act of sexual conduct with a victim who is under
       13 years of age[.]”).




                                                - 13 -
¶ 48       During the relevant period, defendant was well above 17 years of age, and J.M.
       was under 13 years of age. During one of his interviews with police officers,
       defendant told the officer that he had run his penis “up and down” J.M.’s buttocks
       and conceded that his penis may have entered J.M.’s anus. At trial, J.M. testified
       that defendant had anally penetrated him and that defendant left a sticky substance
       in his buttocks. This testimony, among other evidence, corroborated defendant’s
       confession and was enough to satisfy the corpus delicti rule. As this court has noted,
       “[t]here is no requirement that the independent evidence and the details of the
       confession correspond in every particular.” People v. Furby, 138 Ill. 2d 434, 451
       (1990). “What is necessary are facts or circumstances independent of the
       confession, and consistent therewith, tending to confirm and strengthen the
       confession.” (Internal quotation marks omitted.) Id. at 452. That standard was
       satisfied here.

¶ 49       Defendant emphasizes certain inconsistencies between his recounting of the
       abuse and J.M.’s description of the abuse. For instance, J.M. testified that defendant
       sexually abused him in the bathroom of defendant’s home, while defendant stated
       that the sexual conduct occurred in the basement. Defendant also underscores
       various inconsistencies in J.M.’s trial testimony compared to J.M.’s interviews with
       the Child Advocacy Center, and he therefore claims that J.M.’s testimony was
       simply not credible. “Under our system of criminal justice, the trier of fact alone is
       entrusted with the duties of examining the evidence and subsequently determining
       whether the State has met its burden of proving the elements of the charged offense
       beyond a reasonable doubt.” Lara, 2012 IL 112370, ¶ 46. Here, the trial court
       reviewed the evidence and determined that it sufficed to prove defendant’s guilt of
       the offenses beyond a reasonable doubt. Defendant’s arguments provide no basis
       for this court to disturb his convictions on counts I and V.


¶ 50                                     CONCLUSION

¶ 51       For these reasons, we hold that defendant’s materials are morphed child
       pornography and are not protected by the first amendment. We further hold that
       sufficient independent evidence corroborated defendant’s admissions and, thus, a
       rational factfinder could have found him guilty beyond a reasonable doubt of
       predatory criminal sexual assault of a child and aggravated criminal sexual abuse.




                                               - 14 -
       Accordingly, we affirm the appellate court’s judgment.


¶ 52      Appellate court judgment affirmed.

¶ 53      Circuit court judgment affirmed in part and reversed in part.


¶ 54       JUSTICE HOLDER WHITE took no part in the consideration or decision of
       this case.




                                             - 15 -